DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 7-13, filed 1/15/21, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
Regarding claims 1, 9 and 16, Zweigle et al US 2015/0160347, Schick 2004/0109170 and Barman US 20150010233.
Zweigle teaches a method for measuring three-dimensional (3D) coordinates comprising: 
rotating a 3D scanner about a first axis, the 3D scanner having a light source, a light receiver and a color camera (paragraph 0032 and 0045); 
emitting a plurality of light beams from the light source and receiving with the light receiver a plurality of reflected light beams from an object surface within a scan area, the direction of each of the plurality of light beams being determined by a beam steering unit (paragraph 0033 and 0045, paragraph 6); 
determining, with a processor system, 3D coordinates of a collection of points on the object surface within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams and the speed of light in air (paragraph 0011, 0034 and 0060); 
acquiring at least one color image of the object with the color camera (paragraph 0045); 

Schick teaches measuring for each of the collection of points an intensity value based on the plurality of reflected light beams (paragraph 0041); 
Zweigle et al, Barman and Schick fails to teach generating a tone mapped image based at least in part on the intensity value and fusing the  tone mapped image with the  at least one color image to generate at least one enhanced image.
It is inherent that all dependent claims are allowable for depending upon allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 10, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675